REYNOLDS, J.
*248OPINION ON THE SUFFICIENCY OF CITATION
The alleged insufficiency of the citation is in the fact that whereas in the petition served on defendant along with the citation the plaintiff is described as “E. L. Mitchell, sole proprietor and owner of the Mitchell Motor Company” in the citation itself he is described only as “Mitchell Motor Company”.
Code of Practice, Article 179, Paragraph 1, prescribes that the citation must give the title of the cause but does not say what the title shall consist of. Obviously, where there are many plaintiffs or many defendants, all of them could not conveniently be included in the title; so that the title is usually what the plaintiff or clerk of court makes it, and any discrepancy between it and the petition is supplied by the latter which supplements it.
We think the exception was properly overruled.
Sentilles vs. M. L. & T. R. R. & S. S. Co., 9 Or. App. 15.